Filed by Fresenius Kabi Pharmaceuticals Holding, Inc.pursuant to Rule 425 under the Securities Act of 1933 Subject Company:APP Pharmaceuticals, Inc. Commission File No.: 333-152690 Fresenius Closes APP Acquisition 10.09.2008 Bad Homburg v.d.H. Fresenius Kabi, a business segment of Fresenius SE, has completed the acquisition of APP Pharmaceuticals, Inc. The acquisition is an important step in Fresenius Kabi’s growth strategy. Through APP, Fresenius Kabi enters the U.S. pharmaceuticals market and achieves a leading position in the global I.V. generics industry. Dr.
